Name: Council Regulation (EEC) No 554/81 of 27 February 1981 fixing certain interim measures for the conservation and management of fisheries resources applicable to vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 3 . 81 Official Journal of the European Communities No L 57/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 554/81 of 27 February 1981 fixing certain interim measures for the conservation and management of fisheries resources applicable to vessels flying the flag of Spain THE COUNCIL OF THE EUROPEAN COMMUNITIES, an interim basis under Article 103 of the Treaty, subject to their being included at a later date in the common agricultural policy ; Whereas the validity of these interim measures should be limited to a maximum of four months and to fix the quantities in respect of which fishing is authorized during this period with due regard to the seasonal nature of certain fishing activities and possible varia ­ tions in quantities fished, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas, on 15 April 1980 , the Community and Spain signed an Agreement on Fisheries ( J ) which, under the terms of Article 12 thereof, is applicable from the date of signature ; Whereas the Community has concluded this Agree ­ ment pursuant to Regulation (EEC) No 3062/80 (2) ; Whereas the Community and Spain held consulta ­ tions, in accordance with the procedure provided for in the Agreement, concerning the conditions of fishing by vessels of either party in the fishing ione of the other party during the year 1981 ; whereas these consultations were not concluded until 17 February 1981 ; Whereas, at the conclusion of these consultations, the Community delegation undertook to recommend to its authorities that certain measures should be adopted, for the said period, authorizing fishing by Spanish vessels in the fishing zones of Member States which are subject to Community fisheries regulations ; Whereas fishing by Community vessels in these zones was authorized, during the period 1 to 31 January 1981 , by Regulation (EEC) No 3305/80 (3) ; whereas such fishing has been interrupted since 1 February 1981 ; Whereas in order to avoid prolonging this interrup ­ tion it is necessary to adopt appropriate measures on The only catches which vessels flying the flag of Spain shall be authorized to make from the entry into force of this Regulation to 31 May 1981 in the 200 ­ mile fishing zones of the Member States covered by Community rules on fisheries, shall be those set out in Annex I within the quantitative limits laid down therein and caught under the conditions laid down by this Regulation . Article 2 1 . Fishing shall be subject to the holding on board of a licence, issued by the Commission on behalf of the Community, and to compliance with the conserva ­ tion and supervisory measures and other provisions governing fishing in the zones referred to in Article 1 . 2 . The number of licences which may be issued to vessels flying the flag of Spain shall be as laid down in point 3 of Annex I. (') OJ No C 263, 10 . 10 . 1980, p . 1 . (2 ) OJ No L 322, 28 . 11 . 1980, p . 3 . (3 ) OJ No L 344, 19 . 12. 1980, p . 33 . No L 57/2 Official Journal of the European Communities 4. 3 . 81 Article 3 1 . When an application for a licence is submitted to the Commission, the following information shall be supplied : supply the information specified in the licence to the Commission through a radio station in one of the Member States . 2 . Licences for other types of fishing except tunny fishing may be invalidated if the Commission does not receive by the fifth and 20th day of each month information communicated by the competent authori ­ ties of Spain concerning the catches made by each vessel and the landings made in each port during the previous fortnight. (a) name of the vessel ; (b) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e) name and address of the owner or charterer ; Article 5(f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; (i) intended method of fishing ; (i) intended area of fishing ; 1 . Fishing with gillnets shall be prohibited. 2 . The vessels may have on board no fishing gear other than that necessary for the fishing authorized . Article 6 1 . By-catches are permitted within the limits laid down in point 2 of Annex I. 2 . Tunny vessels may not fish any species other than thunnidae ; they may not have on board any species other than thunnidae , with the exception of anchovies intended as live bait . Article 7 The licenses referred to in point 3 (b) of Annex I shall cease to be valid on 1 March 1981 . (k) species intended to be fished ; (1) period for which a licence is requested . 2. Each licence shall be valid for one vessel only. When several vessels are taking part in the same fishing operation, each vessel must be in possession of a licence indicating this method of fishing. 3 . However, in the case of the fishing referred to in point 3 (b) and (c) of Annex I, a single licence may be issued on request for two vessels whose particulars shall be entered at the same time on the licence . For each of the said types of fishing, the Spanish authorities shall provide a list of vessels which shall not exceed in number that fixed in the last column of point 3 of Annex I , specifying for which vessels a licence or a joint licence is requested and, where appropriate , the period of validity requested. 4. Paragraphs 1 and 2 shall not apply to licences referred to in point 3 (d) and (e) of Annex I, those licences not being nominative but numbered. The Spanish authorities shall notify the Commission , at periodic intervals and prior to engaging in fishing activities, of the list of vessels using the numbered licences during the coming period. 5 . The captains of vessels holding a licence must respect the special conditions laid down in Annex II . These conditions shall form part of the licence. For tuna and Ray's bream fishing, only points 1 and 2 of these special conditions apply. Article 8 1 . Licences issued pursuant to this Regulation shall be valid for a period of at least two months from the first day of a month to the last day of a month . Appli ­ cations for licences shall be made not later than 15 days before the desired date of commencement of validity. 2 . The validity of licences may be extended under the conditions laid down in paragraph 1 . 3 . Licences may be cancelled with a view to the issue of new licences . The cancellation shall take effect on the first day of the month following the surrender of the licences to the Commission . The new licences shall be issued in accordance with paragraph 1 . 6 . A vessel may hold only one licence . Article 4 Article 9 1 . The period of validity of the licences shall expire as soon as it has been established that the quantities laid down in point 1 of Annex I have been fished. 1 . The captains of vessels holding a licence for the fisheries mentioned in point 3 (a) of Annex I must 4. 3 . 81 Official Journal of the European Communities No L 57/3 2. The fishing referred to in point 3 (c) of Annex I may not take place east of 1 ° 48 ' W. 2. No licence shall be issued for a period of between four and 12 months to vessels in respect of which the obligations laid down in this Regulation have not been observed . Article 11 Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.1 . Fishing may not take place in a zone within ICES divisions VI and VII, situated south of 56 ° 30 ' N, east of 12 ° W and north of 50 ° 30 ' N. It shall apply until 31 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1981 . For the Council The President G. BRAKS No L 57/4 4. 3 . 81Official Journal of the European Communities ANNEX I 1 . Fishing quotas Species ICESsub-areas Quantity (tonnes) Hake VI VII VIII 615 2 100 2 535 Other species taken as by-catches of directed hake fishing VI VII VIII 1 230 4 200 5 070 Anchovy VIII 29 000 (!) Tunny and Ray's bream No limit (') Catches made by vessels flying the flag of Spain in the Spanish fishing zone of the Bay of Biscay are to be deducted from this quantity. 2. Permitted by-catches Target species Species fished as by-catches Permitted limits of by-catches Hake Cod Haddock Whiting Pollack Saithe The total by-catches of these species may not exceed 3 % by weight of the total catch on board Herring-like fish Norway lobster The total by-catches of these species may not exceed 5 % by weight of the total catch on board Sole Plaice Herring By-catches of these species may not be kept on board Sardine Horse-mackerel By-catches of this species may not exceed 10 % by weight of the total catch or 10 % by weight of any sample of less than 100 kg of fish found to be on board in the vessel's hold after sorting Other species (including invertebrates) By-catches of all other species may not be kept on board 4. 3 . 81 Official Journal of the European Communities No L 57/5 3 . Number of licences that may be issued for the various ICES sub-areas and divisions Type of fishing ICES sub ­ areas and division Number of licences Complete list of vessels (a) Vessels conducting hake fishing VI 22 ( · ) VII 62 (1 )  VIII 58 (')  (b) Sardiners (seiners less than 100 grt) VIII 40 71 (c) Long-liners less than 100 grt VIII a) 10 25 (d) Fishing exclusively with rods from vessels not exceeding 50 grt VIII 50 (e) Vessels fishing for anchovy as target species VIII 160 (f) Tunny fishing and vessels fishing Ray's bream VI, VII , No unit VIII (!) Figure fixed on the basis of a standard vessel with a brake horsepower of 700 bhp . The conver ­ sion factors for vessels of another horsepower are as follows : Horsepower Coefficient Less than 300 bhp 0-57 300 bhp or more, but less than 400 bhp 0-76 400 bhp or more, but less than 500 bhp 0-85 500 bhp or more, but less than 600 bhp 0-90 600 bhp or more, but less than 700 bhp 0-96 700 bhp or more, but less than 800 bhp 100 800 bhp or more, but less than 1 000 bhp 1-07 1 000 bhp or more , but not exceeding 1 200 bhp 111 Over 1 200 bhp 2-25 Long-liners other than those specified in 3 (c) 0-33 When applying these conversion factors to 'parejas and 'trios the horsepower of the individual vessels ' engines are to be totalled . No L 57/6 Official Journal of the European Communities 4. 3 . 81 ANNEX II Special conditions 1 . The fishing licence must be on board the vessel. 2. The registration letters and numbers of the licensed vessel must be clearly marked on the bow of the vessel at both sides and on each side of the superstructure where they can best be seen. The letters and numbers shall be painted in a colour contrasting with that of the hull or superstructure and shall not be effaced, altered, covered or otherwise obscured. 3 . A log-book must be kept in which the following details are to be entered after each fishing operation : 3.1 . the quantity ( in kg) of each species caught ; 3.2 . the date and the time of the beginning and end of fishing; 3.3 . the ICES statistical rectangle in which the catches were made; 3.4 . the fishing method used. 4 . Information must be transmitted by the licensed vessel to the Commission of the European Communities at Brussels ( telex address 24189 FISEU-B) via one of the radio stations listed in point 6.1 in accordance with the following timetable : 4.1 . on on each occasion the vessel enters the 200-nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community fisheries regulations ; 4.2. on each occasion the vessel leaves the 200-nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community fisheries regulations ; 4.3 on each occasion the vessel moves from one ICES sub-division to another within the zones as defined in 4.1 and 4.2 ; 4.4 . on each occasion the vessel enters a Community port; 4.5 . on each occasion the vessel leaves a Community port; 4.6 . at weekly intervals for the previous week, from either the seventh day the vessel first enters the fishing zone of the Member States as referred to in 4.1 above or the day the vessel leaves a port as referred to in 4.5 above. 5 . The following details must be included in all messages transmitted in pursuance of point 4 : 5.1 . the date, time, geographical position and ICES statistical rectangle; 5.2 . the quantity ( in kg) of each species of fish in the hold; 5.3 . the quantity ( in kg) of each species caught since the previous transmission ; 5.4 . the ICES statistical rectangle in which the catches were taken; 5.5 . the quantity ( in kg) of each species transferred to other vessels since the previous transmission. 6 . The details provided for in point 5 must be transmitted in accordance with the following conditions : 6.1 . All messages must be transmitted via a radio station on the list below: Name Call sign North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey GNF GKZ GCC GKR GNE GPK GLV GILIlfracombe 4. 3 . 81 Official Journal of the European Communities No L 57/7 Niton GNI Stonehaven GND Portishead GKA GKB GKC Land's End GLD Valentia EJK Malin Head EJM Boulogne FFB Brest FFU Saint-Nazaire FFO Bordeaux-Arcachon FFC 6.2. If for reasons of force majeure it is impossible for the message to be transmitted by the licensed vessel, it may be transmitted on that vessel's behalf by another vessel . 6.3 . Content of the message Messages transmitted under the provisions of the licence and in accordance with the timetable set out in point 4 must take into account the details required pursuant to point 5 and contain the following information:  name of vessel,  call sign,  external identification letters and numbers,  licence number,  serial number of the message for the voyage in question,  indication of the type of message taking into account the different points mentioned in point 4,  the geographical position and the ICES statistical rectangle,  the quantity (in kg) of each species of fish in the holds using the code given in point 6.4,  the quantity ( in kg) of each species caught since the previous transmission,  the ICES statistical rectangle in which the catches were taken,  the quantity (in kg) of each species transferred to other vessels since the previous transmission,  the name, call sign, and, if applicable, the licence number of the vessel to which the transfer was made,  the name of the master. 6.4 . The code to be used to indicate the quantities of fish on board as mentioned in point 6.3 : A. Deep-water prawn (Pandalus borealis) B. Hake (Merluccius merluccius) C. Greenland halibut (Reinhardtius hippoglossoides) D. Cod (Gadus morrhua) E. Haddock (Melanogrammus aeglefinus) F. Halibut (Hippoglossus hippoglossus) G. Mackerel (Scomber scombrus) H. Horse-mackerel (Trachurus trachurus) I. Round-nose grenadier (Coryphaenoides rupestris) J. Saithe (Pollachius virens) K. Whiting (Meriangus merlangus) L. Herring (Clupea harengus) M. Sandeel (Ammodytes sp) N. Sprat (Clupea sprattus) No L 57/8 Official Journal of the European Communities 4. 3 . 81 O. Plaice (Pleuronectes piatessa) P. Norway pout (Trisopterus esmarkii ) Q. Ling (Molva molva) R. Other S. Shrimp (Penaeidae) T. Anchovy (Engraulis encrassicholus)